This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, COGLEY, and DEERWESTER
                       Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                        Jeremiah D. ROCCO
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                               No. 202200050

                           _________________________

                             Decided: 27 June 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                John P. Norman

   Sentence adjudged 14 December 2021 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment: re-
   duction to E-1, confinement for 14 years and 6 months,1 and a dishon-
   orable discharge.




   1 The convening authority deferred and waived automatic forfeitures, which were
paid to the spouse of the accused, pursuant to a plea agreement. Also, based on the
recommendation of the military judge the convening authority deferred the reduction
to E-1 until the Entry of Judgment.
                  United States v. Rocco, NMCCA No. 202200050
                               Opinion of the Court

                              For Appellant:
              Lieutenant Commander Daniel O. Moore, JAGC, USN

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2